Order entered October 13, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00172-CV

                         SOUAD SHRIME, Appellant

                                        V.

     LENN KAPTAIN D/B/A LENN KAPTAIN REALTORS, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-06324-D

                                     ORDER

      During oral argument in this case, appellant’s counsel requested leave to file

a supplemental brief. That request is DENIED.


                                             /s/   DENNISE GARCIA
                                                   PRESIDING JUSTICE